DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-17 are pending. Claims 1-2 and 12-14 have been amended. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-9, and 11-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brasz (5,467,613) in view of Wolff (4,027,993) and Roisin et al. (US 2010/0180631 A1), hereafter referred to as “Roisin,” and Kantor (3,981,627).

Regarding Claim 1: Brasz teaches a turbo-compressor-condenser-expander-evaporator (TCCEE) for a refrigerant comprising (Figures 3-10): a central axis assembly (24) including a first compressor stage that provides mechanical compression in the refrigerant (in compressor 11), and a second compressor stage, that provides centrifugal compression (compressor 11, Column 5, lines 1-3); the central axis assembly (24) including an expander (at 14) and evaporator stage (at 15), receiving the compressed and condensed refrigerant from the second compression stage (see Figure 2A and 2B), and that provides isentropic centrifugal expansion (at C’, Column 4, lines 33-34); and evaporation the (evaporator 15),being arranged to induce a second air flow over surfaces of the condenser and evaporator (within 47); and a prime mover (12) to rotate the central axial assembly (24) to supply energy sufficient to compress refrigerant and circulate the first air flow and the second air flow through the device (see Figure 3).
Brasz fails to teach a first compressor stage that provides isentropic adiabatic mechanical compression in the refrigerant, and a second compressor stage via a  plurality of axially parallel conduits arranged around a perimeter of the TCCEE, that provides isothermal centrifugal compression in radially expanding refrigerant-filled conduits and that provides isentropic centrifugal expansion and isothermal expansion, the conduits being arranged in surfaces to induce heat transfer and a first air flow to remove heat of compression and condensation; isentropic centrifugal expansion and isothermal expansion and evaporation in radially contracting conduits, the conduits being arranged to induce a second air flow over surfaces of the condenser and evaporator.
Wolff teaches a first compressor stage (221) that provides isentropic adiabatic mechanical compression in a refrigerant (see Figure 12, Column 17, lines 14-21), and a second compressor stage (see Figure 12), that provides isothermal centrifugal compression (214 via rotation of drive power, Column 6, lines 18-29); provides isentropic centrifugal expansion (230) and isothermal expansion (226).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a first compressor stage that provides isentropic adiabatic mechanical compression in the refrigerant, and a second compressor stage, that provides isothermal centrifugal compression; that provides isentropic centrifugal expansion and isothermal expansion; to the structure of Brasz as taught by Wolff in order to advantageously provide to improve overall heat transfer efficiency (see Wolff, Column 17, lines 52-68).
Roisin teaches radially expanding refrigerant-filled conduits (330), the conduits being arranged in surfaces to induce heat transfer and a first air flow to remove heat of compression and condensation (paragraph [0043], lines 1-12); and the conduits (330) being arranged to induce a second air flow over surfaces of a condenser (condensing in 300) and an evaporator (210).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided compression in radially expanding refrigerant-filled conduits, the conduits being arranged in surfaces to induce heat transfer and a first air flow to remove heat of compression and condensation; isentropic centrifugal expansion and isothermal expansion and evaporation in radially contracting conduits, the conduits being arranged to induce a second air flow over surfaces of the condenser and evaporator to the structure of Brasz modified supra as taught by Roisin in order to advantageously provide by using the conduits to act as a fan to provide more cooling and condensing of the refrigerant simultaneously (see Roisin, paragraph [0015], lines 1-17).   
	Kantor teaches a plurality of axially parallel conduits (conduits 516, 518, having loops 510 and 512) arranged around a perimeter (see Figures 12-13) of a turbo-compressor-condenser-expander-evaporator (500, Figures 12-13). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a plurality of axially parallel conduits arranged around a perimeter of a turbo-compressor-condenser-expander-evaporator to the structure of Brasz modified supra as taught by Kantor in order to advantageously provide high fluid pressure (see Kantor, Column 14, lines 34-44). 

Regarding Claim 6: Brasz further teaches wherein the compressor (11) includes a compressor shaft (20) and a compressor shaft anchor (23) attached to an independent motor shaft (24) of the prime mover (12).

Regarding Claim 7: Brasz further teaches wherein the compressor shaft (24) anchor is interfaced into a planetary gear transmission (48) driven from a central axial shaft (24) to drive the compressor shaft (Figure 9) at a speed multiple of the central axial shaft (Column 6, lines 60-67).

Regarding Claim 8: Brasz further teaches wherein the first compressor stage comprises a shaft-driven mechanical compressor (11) coupled through a sealed shaft (via 46) or magnetic coupling attached to a stationary anchor.

Regarding Claim 9: Brasz further teaches wherein the mechanical compressor
(11)    comprises a digital scroll compressor (Column 2, lines 65-67) and the prime mover (12) rotates at a constant speed (Column 2, lines 65-67).

Regarding Claim 11: Brasz further teaches wherein the refrigerant (R132) comprises a high-molecular-weight refrigerant working fluid with less than atmospheric pressure compressor suction conditions (Column 4, lines 42-49).

Regarding Claim 12: Brasz further teaches wherein the refrigerant comprises at least one of: R-123 (Column 4, lines 42-49), DR-2, HFO1234yf, DR-11, or HFO1234ze.

Regarding Claim 13: Brasz teaches a method for compressing, condensing, expanding and evaporating a refrigerant comprising the steps of (Figures 3-10): providing, in a first compression stage, mechanical compression in the refrigerant (in compressor 11), and providing, in a second compression stage, centrifugal compression (Column 5, lines 1-3); an evaporator (evaporator 15).
Brasz fails to teach isentropic adiabatic mechanical compression in the refrigerant, and providing, in a second compression stage, isothermal centrifugal compression in radially expanding refrigerant-filled conduits, in which the conduits are arranged in surfaces to induce heat transfer and a first air flow to remove heat of compression and condensation; receiving the compressed and condensed refrigerant from the second compression stage via a  plurality of axially parallel conduits arranged around a perimeter of the TCCEE, and that provides isentropic centrifugal expansion and isothermal expansion and evaporation in radially contracting conduits, the conduits being arranged to induce a second air flow over surfaces of the condenser and evaporator; and rotating the conduits with a central axial assembly to supply energy sufficient to compress refrigerant and circulate the first air flow and the second air flow through the device.
Wolff teaches a first compressor stage (221) that provides isentropic adiabatic mechanical compression in a refrigerant (see Figure 12, Column 17, lines 14-21), and a second compressor stage (see Figure 12), that provides isothermal centrifugal compression (214 via rotation of drive power, Column 6, lines 18-29); provides isentropic centrifugal expansion (230) and isothermal expansion (226).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a first compressor stage that provides isentropic adiabatic mechanical compression in the refrigerant, and a second compressor stage, that provides isothermal centrifugal compression; that provides isentropic centrifugal expansion and isothermal expansion; to the structure of Brasz as taught by Wolff in order to advantageously provide to improve overall heat transfer efficiency (see Wolff, Column 17, lines 52-68).
Roisin teaches radially expanding refrigerant-filled conduits (330), the conduits being arranged in surfaces to induce heat transfer and a first air flow to remove heat of compression and condensation (paragraph [0043], lines 1-12); and the conduits (330) being arranged to induce a second air flow over surfaces of a condenser (condensing in 300) and an evaporator (210).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided compression in radially expanding refrigerant-filled conduits, the conduits being arranged in surfaces to induce heat transfer and a first air flow to remove heat of compression and condensation; isentropic centrifugal expansion and isothermal expansion and evaporation in radially contracting conduits, the conduits being arranged to induce a second air flow over surfaces of the condenser and evaporator to the structure of Brasz modified supra as taught by Roisin in order to advantageously provide by using the conduits to act as a fan to provide more cooling and condensing of the refrigerant simultaneously (see Roisin, paragraph [0015], lines 1-17).   
Kantor teaches a plurality of axially parallel conduits (conduits 516, 518, having loops 510 and 512) arranged around a perimeter (see Figures 12-13) of a turbo-compressor-condenser-expander-evaporator (500, Figures 12-13). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a plurality of axially parallel conduits arranged around a perimeter of a turbo-compressor-condenser-expander-evaporator to the structure of Brasz modified supra as taught by Kantor in order to advantageously provide high fluid pressure (see Kantor, Column 14, lines 34-44). 

Claims 2-4 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Brasz (5,467,613) in view of Wolff (4,027,993) and Roisin et al. (US 2010/0180631 A1), hereafter referred to as “Roisin,” and Kantor (3,981,627), as applied to claims 1 and 13 above and further in view of Stewart (3,896,635).

Regarding Claim 2: Brasz further teaches further comprising a stationary plenum (47) to collect and direct the second air flow by the rotating action of the surfaces of the condenser (Column 5, lines 7-10) and evaporator (15).
Brasz modified supra fails to teach the surfaces of the condenser and evaporator defining blade shaped conduits carrying refrigerant therein.
Stewart teaches surfaces of a condenser and an evaporator defining blade-like conduits carrying refrigerant therein (Column 6, lines 55-64).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the surfaces of the condenser and evaporator defining blade shaped conduits carrying refrigerant therein to the system of Brasz modified supra as taught by Stewart. A person of ordinary skill in the art would have been motivated to do so to provide the benefit of to increase the volume if air current generated by the rotation (see Stewart, Column 6, lines 55-60).

Regarding Claim 3: Brasz further teaches further comprising an insulated barrier disc (27) attached to the central axle axial assembly and closely fit to the stationary plenum (25) to minimize air leakage between the insulated barrier disc and the stationary plenum (Column 5, lines 14-19).

Regarding Claim 4: Brasz further teaches further comprising an additional stationary plenum (47) arranged around the surfaces of the compressor and condenser to collect and direct the air warmed by compression and condensation (within 47).

Regarding Claim 14: Brasz further teaches further comprising providing a stationary plenum (47) to collect and direct the second air flow by the rotating action of the surfaces of the condenser (Column 5, lines 7-10) and evaporator (15).
Brasz modified supra fails to teach the surfaces of the condenser and evaporator defining blade shaped conduits carrying refrigerant therein.
Stewart teaches surfaces of a condenser and an evaporator defining blade shaped conduits carrying refrigerant therein (Column 6, lines 55-64).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the surfaces of the condenser and evaporator defining blade shaped conduits carrying refrigerant therein to the system of Brasz as taught by Stewart. A person of ordinary skill in the art would have been motivated to do so to provide the benefit of to increase the volume if air current generated by the rotation (see Stewart, Column 6, lines 55-60).
Regarding Claim 15: Brasz further teaches further comprising providing an additional stationary plenum (47) arranged around the surfaces of the compressor (11) and condenser to collect and direct the air warmed by compression and condensation (all within 47).

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brasz (5,467,613) in view of Wolff (4,027,993) and Roisin et al. (US 2010/0180631 A1), hereafter referred to as “Roisin,” and Kantor (3,981,627), and Stewart as applied above in claims 4 and 15, and further in view of Terry at al. (2,309,224), hereafter referred to as "Terry.”

Regarding Claim 5: Brasz modified supra fails to teach further comprising a diverter assembly operatively connected with each of the stationary plenum and the additional stationary plenum, constructed and arranged so that a destination and a source of hot air and cold air are interchangeable.
Terry teaches a diverter assembly (23) operatively connected with each of a stationary plenum (13) and an additional stationary plenum (31), constructed and arranged so that a destination and a source of hot air and cold air are interchangeable (Figures 11-17).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided a diverter assembly operatively connected with each of the stationary plenum and the additional stationary plenum, constructed and arranged so that a destination and a source of hot air and cold air are interchangeable to the system of Brasz modified supra as taught by Terry. A person of ordinary skill in the art would have been motivated to do so to provide the benefit of varying the air being used and exhausted from the system (see page 2, lines 31 -39, left hand column of Terry).

Regarding Claim 16: Brasz modified supra fails to teach further comprising operating a diverter assembly operatively connected with each of the stationary plenum and the additional stationary plenum, constructed and arranged so that a destination and a source of hot air and cold air are interchangeable.
Terry teaches a diverter assembly (23) operatively connected with each of a stationary plenum (13) and an additional stationary plenum (31), constructed and arranged so that a destination and a source of hot air and cold air are interchangeable (Figures 11-17).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided a diverter assembly operatively connected with each of the stationary plenum and the additional stationary plenum, constructed and arranged so that a destination and a source of hot air and cold air are interchangeable to the system of Brasz modified supra as taught by Terry. A person of ordinary skill in the art would have been motivated to do so to provide the benefit of varying the air being used and exhausted from the system (see page 2, lines 31 -39, left hand column of Terry).

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brasz (5,467,613) in view of Wolff (4,027,993) and Roisin et al. (US 2010/0180631 A1), hereafter referred to as “Roisin,” and Kantor (3,981,627), as applied to claims 1 and 13 above and further in view of Terry at al. (2,309,224), hereafter referred to as "Terry.”

Regarding Claim 10: Brasz modified supra fails to teach further comprising a housing defining a window-mounted air conditioning unit.
Terry teaches a housing (10) defining a window-mounted air conditioning unit (see Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided a housing defining a window-mounted air conditioning unit to the system of Brasz modified supra as taught by Terry. A person of ordinary skill in the art would have been motivated to do so to provide the benefit of using the system in a window to provide cooling to an interior structure.

Regarding Claim 17: Brasz modified supra fails to teach further comprising enclosing the conduits in a housing defining a window-mounted air conditioning unit.
Terry teaches a housing (10) defining a window-mounted air conditioning unit (see Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided enclosing the conduits in a housing defining a window-mounted air conditioning unit to the system of Brasz modified supra as taught by Terry. A person of ordinary skill in the art would have been motivated to do so to provide the benefit of using the system in a window in order to cool/or air condition and interior of a structure.

Response to Arguments
Applicant’s arguments with respect to claims 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
                                                                                                                                                                                                    Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hoos (US 2011/0146951 A1). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557.  The examiner can normally be reached on 9 a.m. -5 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                                                                                                            /KIRSTIN U OSWALD/                                                                                      Examiner, Art Unit 3763                                                                                                                                                                                                                                                                                                                       
/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763